DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 03/16/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has elected without traverse the invention of Group I, claims 1-11 and 20, drawn to capsule forming compositions comprising a film-forming agent such as gelatin, pullulan, cellulose based polymer or a mixture thereof, and precipitated calcium carbonate as an opacifying agent and to capsules comprising said compositions.  
Claims 1-9, 11-18, 20 are pending in this action.  Claims 10 and 19 have been cancelled.  Claims 1-9, 11-13, 20 have been amended.  Claims 12-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-9, 11, 20 are currently under consideration.
Applicant's arguments, filed 03/16/2022, have been fully considered, and were found to be persuasive.  Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments, however, necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/EP2019/062360, filed May 14, 2019, which claims benefit of foreign priority to EP 18172133.3, filed May 14, 2018.  

Information Disclosure Statement
The information disclosure statement, filed 05/27/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 3, 5, 6 are objected to because of the following informalities:  
It is suggested that numerical limitations recited in claim 3 should be identified by the units of measurement for clarity.  
Claim 4 introduces the acronyms, and said acronyms are used interchangeably with the full terms in proceeding claims 5-6 and 11.  To this point, it is noted that the acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter.  Similar is applied to withdrawn claims 15-16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated previously, claim 1 recites the limitation “wherein ... agent is gelatin, pullulan,...” that is unclear, because the alternatives that can be used in the claimed compositions are not clearly delineated.  Applicant is advised to use a proper Markush group language, i.e., “agent is selected from the group consisting of gelatin, pullulan, cellulose based polymers and a mixture thereof”.  Similar is applied to claims 4, 9.  Clarification is required.   
In response to applicant argument that the limitation is clear, it is noted that said limitation does not clarify if only gelatin, or only pullulan, etc. can be present, OR all recited compounds should be present in any combination.  Clarification is required.  
Newly amended claim 1 recites the limitation “6.5 wt% based on dry weight” that is unclear, because it is not clearly stated what dry weight should be used – of shell, of capsule, of precipitated calcium carbonate.  Similar is applied to claim 20.  Clarification is required.  
Claim 2 recites the limitation/term “substantially round” that is a relative term, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to the term “prismatic particle shape”.  Clarification is required. 
In response to applicant’s argument that one skilled in the art would understand the meaning of said terms, it is noted that said terms (without clear definition or standard for ascertaining the requisite degree) do not provide a clear basis for search for relevant prior art.  Clarification is required.  
Claim 11 recites the limitation “shell according to claim 1, which is ...capsule” that is unclear.  Clarification is required.
Claims 3, 5-8 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.
To expedite the prosecution, it is noted that withdrawn claims 12-18 need to be amended to clarify (i) the method steps in claim 12;  (ii) “formulation” that further used as a “solution” (steps (b) and (c) in claim 13);  and (iii) the film forming polymers that can be used as a film forming agent (claim 15-18).
Applicant is advised to clarify the claim language to place the application in condition for allowance. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches (e.g., Muto et al., US 4,993,137) preparation of hard capsules comprising a shell that includes cellulose based polymers such as methylcellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, etc. in combination with other additives according to need, e.g., light-shielding agents such as precipitated-calcium-carbonate, titanium-dioxide, barium-sulfate; coloring agents; plasticizers, modifiers, etc.   
The prior art does not teach or suggest hard capsules comprising shells comprising film-forming polymers as instantly claimed and precipitated calcium carbonate in claimed amounts, wherein precipitated calcium carbonate has a specific median particle diameter.  Applicant teaches that precipitated calcium carbonate, when present in a specific concentration range provides the best balance between good opacity and good mechanical properties, i.e. allow reducing the light transmittance of capsules while retaining the mechanical stability needed for producing, storing, processing, filling, etc. of said capsules.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615